Citation Nr: 0003982	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a neck disorder.  

2. Entitlement to an evaluation in excess of 20 percent for 
service-connected ventral incisional hernia.  

3. Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975 
and from June 1977 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
neck disorder as not well grounded, denied entitlement to 
nonservice-connected disability pension benefits, and 
continued a 20 percent evaluation for service-connected 
ventral incisional hernia.  

In a statement, received in July 1996, the veteran stated 
that his shoulder problems, back pain, headaches, and ringing 
in the ears (tinnitus) were a result of the April 1980 in-
service car accident.  In as much as such are considered 
claims for service connection for these conditions, the Board 
refers the issues of service connection for shoulder 
problems, back pain, headaches, and tinnitus to the RO for 
further development and adjudication as necessary.  

The veteran's claim for nonservice-connected disability 
pension benefits is discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1. The veteran's service-connected ventral incisional hernia 
condition is manifested by large and/or multiple hernias 
with complaints of pain and functional limitations.  

2. The record contains evidence of a current diagnosis of a 
neck disorder and competent medical evidence of a nexus 
between the current disorder and the veteran's in-service 
motor vehicle accident in April 1980.  


CONCLUSIONS OF LAW

1. The criteria for a 40 percent evaluation for service-
connected ventral incisional hernia have been met; the 
criteria for an evaluation in excess of 40 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Codes 7339 (1999).

2. The claim of entitlement to service connection for a neck 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Neck Disorder

I. Factual Background

The veteran's service medical records note that the veteran 
was involved in a motor vehicle accident in April 1980, in 
which he was thrown from the car.  Complaints of left 
shoulder pain were noted following the accident.  The service 
medical records contain no complaints, diagnoses, or opinions 
of neck pain or pathology.  The veteran's separation medical 
examination, in June 1975 noted no abnormalities of the neck 
or spine.

In December 1995, the veteran filed a claim for service 
connection for three ruptured discs in his neck.  The veteran 
stated that these were incurred in a car accident in April 
1980. 

A VA examination was conducted in January 1996.  The veteran 
stated that the dislocated discs in his neck caused shoulder 
problems and severe headaches.  A history of a motor vehicle 
accident in 1980, which resulted in loss of consciousness for 
three weeks and subsequent amnesia and headaches, was noted.  
Sensory and motor examination was intact.  Full range of 
motion and no spasm were noted.  The examiner reported 
tenderness along the left paraspinous.  X-ray examinations of 
both shoulders and cervical spine were negative.  The 
examiner provided an impression of facial/cranial pain 
without trigger point, possibly secondary to head trauma.  

In a "Statement of Patient's Treatment," dated in September 
1996, a VA physician stated that the veteran had ruptured 
cervical discs and that this condition was probably related 
to the accident in 1980.  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The statement of the VA physician in September 1996 reported 
that the veteran had a current neck disability - ruptured 
cervical discs.  The veteran's service medical records note 
that he was involved in a motor vehicle accident in April 
1980, in which he was thrown from the car.  The VA physician 
in September 1996 also stated that the veteran's neck 
condition was related to the 1980 in-service accident.  

Based on the service medical records, the veteran's 
statements, and the VA "Statement of Patient's Treatment" 
dated in September 1996, the Board finds that the veteran's 
claim for service connection for a neck disorder is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a) (1999).  The Board finds that further development 
is necessary to meet this duty and such development is 
ordered in the remand portion of this decision.



Increased Evaluation for Ventral Incisional Hernia

III. Factual Background

The veteran's service medical records show repair of a 
ventral incisional hernia in July 1981.  In November 1981, 
the veteran underwent a second ventral incisional 
herniorrhaphy at a VA facility.  By rating decision in July 
1982, the RO granted service connection for a ventral 
incisional hernia with a noncompensable evaluation, effective 
from July 31, 1981.  

In December 1982, the veteran was again hospitalized with a 
diagnosis of multiple recurrent incisional hernias and a 
ventral herniorrhaphy was performed.  By rating decision in 
August 1983, the RO granted an increased evaluation of 10 
percent for service-connected ventral incisional hernia, 
effective from February 1, 1983.  By rating decision in 
February 1988, the RO reduced the evaluation to 0 percent, 
effective May 1, 1988.  

VA outpatient treatment records in October 1993 noted 
complaints of recurrence of the ventral hernia.  The examiner 
noted the existence of a large incisional hernia and referred 
the veteran to general surgery.  In July 1994, the veteran 
reported that his hernias had been painful since January 
1993.  In November 1994, the veteran was again referred to 
the surgery clinic for further treatment.  

In January 1994, the veteran requested that his service-
connected ventral hernia be re-evaluated.  VA examinations 
were scheduled for April 1994, September 1994, and February 
1995, but the veteran failed to report for these 
examinations.  By rating decision in September 1994, the RO 
granted an increased evaluation of 20 percent for service-
connected post-operative ventral incisional hernia, effective 
from January 14, 1994.  

In a "Statement of Patient's Treatment," dated in October 
1995, a VA physician stated that the veteran had multiple 
ventral hernias, which could be aggravated by heavy lifting.  
The veteran was restricted from lifting more than five pounds 
and from doing any prolonged standing or excessive bending 
until January 1996.  

A VA examination was conducted in January 1996.  The veteran 
reported "a lot of stomach pain."  Physical examination 
revealed pain to palpation on the left and a vertical scar.  
The examiner provided a diagnosis of abdominal pain status-
post abdominal injury and surgery.  

In his notice of disagreement, received in August 1996, the 
veteran stated that his hernia kept him from working, as 
standing or walking for extended periods caused pain.  

A VA examination was conducted in July 1997.  The examiner 
noted multiple, easily reducible ventral hernias in the area 
of the mid-abdominal scar.  Mild tenderness of the lower 
abdomen was also noted.  A diagnosis of post-operative 
multiple ventral hernias was reported.  

IV. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under the Schedule, post-operative ventral hernias are 
evaluated as follows:
? 100 percent for massive persistent severe diastasis of 
recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal 
wall so as to be inoperable;
? 40 percent if large and not well supported by belt under 
ordinary conditions; and 
? 20 percent if small and not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7339 (1999).  

A VA physician in October 1993 noted the existence of a large 
incisional hernia.  VA examination in July 1997 noted 
multiple ventral hernias with mild tenderness.  The veteran 
has repeatedly stated that his service-connected hernias 
prevent him from lifting, standing or walking for extended 
periods.  The Board finds that the veteran's symptomatology 
most closely approximates the criteria for a 40 percent 
evaluation under the Schedule.  The veteran's hernia has 
alternatively been described as "large" and "multiple." 
Although the possible utility of a belt for support of the 
veteran's hernia is not noted, the Board finds that the 
evidence of record does not preponderate against an 
evaluation of 40 percent due to the medical characterizations 
of the veteran's service-connected hernia and the necessary 
repeated surgery for this condition.  The Board finds that 
the evidence does preponderate against an evaluation in 
excess of 40 percent, as the record contains no evidence of 
the symptomatology enumerated in the Schedule for a 100 
percent evaluation.  


ORDER

Entitlement to an evaluation of 40 percent for service-
connected ventral incisional hernia is granted.  

The claim of entitlement to service connection for a neck 
disorder is well grounded.  To this extent, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
colon disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In his claim for nonservice-connected disability pension 
benefits, the veteran stated that he was requesting pension 
benefits, "if his disability ratings is (sic) not 
increased."  The most recent complete medical examination 
was conducted in January 1996, more than four years ago.  The 
Board finds that such examination is an insufficient basis 
upon which to assign appropriate rating for each disability 
of record using the approach mandated by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his neck disorder 
since discharge from service.  
After securing the necessary release, the 
RO should obtain these records. 

2. The RO should request that the veteran 
identify all medical care providers who 
may possess additional records pertinent 
to his claim for nonservice-connected 
disability pension benefits.  After 
securing the necessary release, the RO 
should also obtain any of these records 
not previously obtained.

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's neck disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
note the existence and location of any 
"ruptured cervical discs."  The 
examiner should express an opinion as to 
whether the veteran's current neck 
disorder is due to or was aggravated by 
any incident of service, including the 
1980 motor vehicle accident. 

4. The RO should arrange for a VA general 
medical examination of the veteran to 
determine the current nature and extent 
of all currently present disabilities.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
All manifestations of current disability 
should be described, and the examiner 
should provide an opinion concerning the 
impact of each disability on the 
veteran's ability to work, to include an 
opinion as to whether the disabilities 
are sufficient in combination to preclude 
the veteran from working.  The rationale 
for all opinions expressed should also 
be provided. 

5. The RO should carefully review the 
examination reports to ensure that they 
are in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the reports should 
be returned to the examiner(s) for 
corrective action.

6. The RO should then adjudicate the claims 
for service connection for a neck 
disorder and entitlement to nonservice-
connected disability pension benefits.  
If any claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

